DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-05-2021, 05-17-2021, 06-09-2021, and 07-14-2021 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 08-18-2020. These drawings are unacceptable.
The figures do not show “a second roller arranged at a different height than the first movable roller’ in claim 8,
a shroud partially surrounding the rotating members and defining an opening coplanar with the pinch point in claim 17,
Specification
The disclosure is objected to because of the following informalities: the limitations below do not have a clear support in the specification
“the opening’s length extends from a central portion of the first rotating member to a central portion of the second rotating member”
“the shroud comprising a curved upper portion partially surrounding the first rotating member and a curved lower portion partially surrounding the second rotating member”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 17 does not have any support the limitations “a shroud partially surrounding the rotating members and defining an opening coplanar with the pinch point”; therefore it is failed to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 is rejected because it is not clear what portion is the coplanar section with the pinch point.
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over J. I. Kotter et al. (3,208,107) in view of Brown (8,894,811) and Allen (1,700,621).
Regarding claim 1, Kotter teaches a compressed growing medium or mulch fiber opener comprising:
a conveyor configured to deliver compressed or partially opened growing medium or mulch fiber (Fig 2, member 81)
first and second rotating members arranged adjacent the conveyor, each rotating member having a plurality of projections capable of engaging the compressed or partially opened growing medium or mulch fiber, the first and second rotating members configured immediately adjacent to each other to provide a pinch point between the rotating members, the first and second rotating members being configured to separate individual fibers as the compressed or partially opened growing medium or mulch fiberpasses through the pinch point (Fig 2, members 31-32)
a first movable roller located upstream frorn the rotating members, the firstmovable roller being relocaiable with respect, ihe conveyor; of a combination of thecorveyar and the first and second rotating members and being arranged to applypressure to ihe compressed or partially cpened growing medium or mulch fiber suchthal the fiber remains within the fiber opener as the fiber advances towards the rotatingmembers (Fig 2, member 82, col 2, lines 67-70).
Kotter does not clearly teach the conveyor is a belt,
the first and second rotating members including a surface having at least one wire wound around at least portion of the surface, the wire having the projections, 
a first movable roller having a plurality of protrusions an its outer surface.
the first and second rotating members being configured to separate individual fibers as the compressed or partially opened growing medium or mulch fiber passesfhrough the pinch point so that density of passing fiber is lowered by al least 50%, relative to the density of the compressed or partially coenec growing medium or mulch fiber. 
Brown teaches a machine having first and second rotating members being configured to separate individual fibers as ihe compressed or partially opened growing medium or mutch floer passes through the pinch paint so that density of passing fiber is lowered by at least 50%, relative to the density of the compressed or partially opened growing medium or mulch fiber (abstract and claim 1) and the conveyor is a belt (fig 3, member 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have the machine of Kotter decreasing the density of the fiber by at least 50% and the conveyor is a belt, as taught by Grown, in order to have less bundling fiber and the belt conveyor is well-known in the art to deliver a object.
While the modify machine Kotter-Brown does teach the first and second rotating members including a surface having at least one wire wound around at least portion of the surface, the wire having the projections, and a first movable roller having a plurality of protrusions an its outer surface.
Allan teaches a structure which is capable to use on fiber opener machine having rotating members which at least one wire wound around at least portion of the surface, the wire having the projections, and having a plurality of protrusions an its outer surface.
Iwould have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to have rotating members which at least one wire wound around at least portion of the surface, the wire having the projections, and having a plurality of protrusions an its outer surface, as taught by Allan to Kotter’s machine, in order to open the bale correctly and stable. Thus, the projection wire will save the cost of maintenance since they only need to change the sire itself rather than the entire roller (i.e. cylinder).
Regarding claim 2, the modified machine Kotter-Brown-Allan discloses the first rotating member rotates counter-clockwise and the second rotating member rotates clockwise (Kotter, fig 2, member 31-32).
Regarding claim 3, the modified machine Kotter-Brown-Allan teaches all of the limitations of claim 3 and Brown further teaches the plurality of protrusions are arranged around an entire perimeter of the roller (Fig 3, members 43 and 47).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to have the protrusions are arranged around an entire perimeter of the roller, as taught by Brown, in order to move the bale correctly and stable.
Regarding claim 4, the modified machine Kotter-Brown-Allan discloses the conveyor belt is arranged horizontally and the first and second rotating members are arranged vertically with respect to the conveyor bell (Kotter, Fig 2).
Regarding claim 6, the modified machine Kotter-Brown-Allan discloses a shroud partially surrounding the rotaling members (Kotler, Fig 2, member 33).
Regarding claim 7, the modified machine Kotter-Brown-Allan discloses the shroud comprises an upper shroud member arranged above the first rotating member and a lower shroud member arranged below the second rotating member (Kotter, Fig 2, members 53 and 55).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotter (3,208,107), Brown (8,894,811) and Allen (1,700,621) as applied to claim 1 above, and further in view of Diesel (3,139,650).
Regarding claim 8, the modified machine Kotter-Brown-Allan teaches all of the limitations of claim 8 except a second roller arranged at a different height than the first movable roller (fig 1 annotated below).

    PNG
    media_image1.png
    443
    676
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the machine and roller of Kotter by adding a second roller arranged at a different height than the first movable roller, as taught by Diesel, in order to allow different size of bale can be used.

Claims 10-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over J. I. Kotter et al. (3,208,107) in view of Brown (8,894,811).
Regarding claim 10, Kotter teaches a compressed growing medium or mulch fiber opener comprising:
a conveyor configured to deliver input fiber (Fig 2, member 81);
a fiber opening section comprising a first and second rotating members being immediately adjacent to each other and arranged to provide a pinch point between the rotating members, the first and second rotating members configured to separate fibers
as input fiber passes through the pinch point (Fig 2, member 31-32); and
a shroud partially surrounding the rotating members and defining an opening opposite the pinch point, the shroud comprising an curve upper portion partially surrounding the first rotating member and a curve lower portion partially surrounding the second rotating member (Fig 2, member 33), a distance between the lower portion and the second rotating member defining a gap (Fig 2 annotated above).
Kotter does not teach the lower portion defining an open-bottom container of a mixing section immediately adjacent to the opening.
Brown teaches a system having a lower portion defining an open-bottom container of a mixing section immediately adjacent to the opening (Fig 3, member 53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to combine the machine of Kotter by adding a lower portion defining an open-bottom container of a mixing section immediately adjacent to the opening, as taught by Brown, in order to hold the fiber after separate.
Regarding claim 11, the combined machine Kotter-Brown discloses the first rolating member rotates counter-clockwise and the second rotating member rotates clockwise (Kotter, Fig 2, member 31-32).
Regarding claim 12, the combined machine Kotter-Brown teaches all of the limitations of claim 12 except the gap is uniform. However, as seen in fig 2 annotated above that the gap appears to be uniform; therefore it would have been obvious to oneof ordinary skill in the art before the effective filling date of the claim invention to have auniform gap in order to keep the fiber not to move back after separate.

    PNG
    media_image2.png
    573
    665
    media_image2.png
    Greyscale

Regarding claim 13, the combined machine Kotter-Brown teaches all of the limitations of claim 13 except the opening’s length extends fram a central portion of the first rotating member ico a central portion of the second rotating member (Fig 2 annotated above).
Regarding claim 16, the combined machine Kotter-Brown discloses a movable roller locaied upstream fram the rotating members, the roller configured to apply pressure to the input fiber such that the input fiber remains within the floer opener as the input fiber advances towards the rotating members (Kotler, Fig 2, member 82).
Regarding claim 17, Kotter teaches a compressed growing medium or mulch fiber opener comprising:
a conveyor configured to deliver input fiber to the foer opening section (Fig 2, member 62)
a fiber opening section, capable of engaging compressed or partially opened growing medium or mulch fiber, comprising a first and second rotating members immediately adiacent to each other, the first and secorid rotating members being configured to form a fiber-separating pinch point (Fig 2, member 31-32), and
a shroud partially surrounding the rotating members and defining an opening coplanar with the pinch point (Fig 2 annotated above), the shroud comprising an curve upper portion partially surrounding the first rotating member and a curve lower portion partially surrounding the second rotating member (Fig 2, member 33).
Kotter does not teaches a conveyor is a bell.
a mixing section adjacent to the opening; and
a hopper adjacent io the fiber opening section and connected to the mixing section via a connector.
Brown teaches a machine having a conveyor is a bell (Fig 3, member 44),
a mixing section adjacent to the opening (Fig 3, member 53)
a hopper adiacent to the fiber opening section and connected to the mingsection via a connector (Fig 2 member 31 and Fig 3, member 52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to add a conveyor bell, a hopper and a mixing tank of Brown into Kotter machine, in order to hold the fiber alter separate and does not need tomove the fiber to different area to further process.
Regarding claim 18, the combined machine Kotter-Brown teaches all of the limitations of claim 18 and Brown further teaches ihe connector has a circular cross-section such that the hopper is directionally configurable with respect to a direction of the incoming compressed or partially opened growing medium or mulch fiber.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the combined machine Kotter-Brown by using a circular connector, as taught by Brown, in order to move the separate fiber smoothly.
Regarding claim 19, the combined machine Kotter-Brown discloses a movable roller located upstream from the rotating members, the movable roller configured to apply pressure to the compressed or partially opened growing medium or mulch fiber such that the fiber remains within the opener as the fiber advances towards the rotating members (Kotter, Fig 2, member 82).
Regarding claim 20, the combined machine Kotter-Brown discloses the first rotating member rotates counter-clockwise and the second rotating member rotates clockwise (Kotter, Fig 2, members 31-22).

Claims 14-15 is/are rejected under 35 LS.C. 103 as being unpatentable over Kotter (3,208,107) and Brown (8,894,811) as applied to claim 10 above, and further in view of Ormos et al. (4,237,874).
Regarding claims 14-15, the combined machine Kotter-Brown teaches all of the limitations of claim 10 except the mixing section comprises af least one shalt having a plurality of blades, each one of the plurality of blades including a first and second elongated portions arranged in an angie with respect to each other, the angle being about 30 degree te 90 degree, and the first elongated portion comprises a bent portion at one end and a second bent portion at a second end, the bent portions painting in the same direction.
Ormos teaches a mixing machine having al least one shaft having a plurality of blades, each one of the plurality of blades including a first and second elongated portions arranged in an angle with respect to each other, the angle being about 30 degree to 90 degree, and the first elongated partion cornprises a bent portion at one end and a second bent portion at a second end, the bent portions pointing in the same direction (Figs. 2B to 2C).
It would have been obvious to one of ordinary skill in the art before the effective filling dale of the claim inverition to modify the combined machine Katter-Brawn by using the blades of Ormos in order to not exert any negative influence on the fluidization movement and advantageously prevents over granulating.
Response to Arguments
Applicant’s arguments, dated 07-26-2021, with respect to the drawing objection have been fully considered, but are persuasive because it does not fix the issues as analyzed above.
Applicant’s arguments, dated 07-26-2021, with respect to the specification objection have been fully considered, but are persuasive because it does not fix the issues as analyzed above.
Applicant’s arguments, dated 07-26-2021, with respect to the rejection of claims under 35 U.S.C §112(a) and §112(b) have been fully considered, but are persuasive because it does not fix the issues as analyzed above.
Applicant's arguments, date 07-26-2021, with respect to the rejections of claims under 35 U.S.C §103 have been fully considered, but are not persuasive.
Argument 1: applicant argues that the prior art does not teach the amended limitations “the first and second rotating members including a surface having at least one wire wound around at least portion of the surface, the wire having the projections”. However, this argument is not commensurate with the rejected claims, as the limitations have not been previously presented. Thus, the amended limitations have been addressed as analyzed above.
Argument 2: applicant argues that the prior art does not teach “the shroud comprising a curve upper portion partially surrounding the first rotating member and a curve lower portion partially surrounding the second rotating member”. However, the examiner respectfully disagrees because Kotter does teach the limitations as reproduce in the annotated fig 2 below.

    PNG
    media_image3.png
    653
    989
    media_image3.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732                                                                                                                                                                                             

/KHOA D HUYNH/           Supervisory Patent Examiner, Art Unit 3732